   Case: 4:20-cv-01824-HEA Doc. #: 9 Filed: 03/04/21 Page: 1 of 2 PageID #: 29




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                      )
                                                  )
                  Plaintiff,                      )
                                                  )
             v.                                   )         No. 4:20-CV-1824 HEA
                                                  )
 CO1, et al.,                                     )
                                                  )
                  Defendants.                     )

                           OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff Joseph Michael Devon Engel’s motion for leave

to proceed in forma pauperis on appeal. ECF No. 8. When the Court dismissed this action on

January 25, 2021, the Court stated that an appeal would not be taken in good faith, see 28 U.S.C.

§ 1915(a)(3), and it is not apparent that plaintiff now seeks appellate review of any issue that is

not frivolous. See Coppedge v. United States, 369 U.S. 438, 445 (1962).

       Further, plaintiff has engaged in the practice of repeatedly filing meritless lawsuits in this

Court. At this time, he has filed over one-hundred (100) lawsuits in this Court, which is an abuse

of the judicial process. As of this date, over twenty (20) of his lawsuits have been dismissed as

frivolous, malicious and/or for failure to state a claim. See 28 U.S.C. § 1915.

       For the above stated reasons, plaintiff’s motion to proceed in forma pauperis on appeal will

be denied.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff's motion to proceed in forma pauperis on

appeal [ECF No. 8] is DENIED.
   Case: 4:20-cv-01824-HEA Doc. #: 9 Filed: 03/04/21 Page: 2 of 2 PageID #: 30




       IT IS FURTHER ORDERED that plaintiff shall file any future documents or pleadings

in connection with his appeal directly with the United States Court of Appeals for the Eighth

Circuit.

       Dated this 4th day of March, 2021.




                                                     HENRY EDWARD AUTREY
                                                  UNITED STATES DISTRICT JUDGE




                                             2
